UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) – August 27, 2007 UPSNAP, INC. (Exact name of registrant as specified in its charter) Nevada 000-50560 20-0118967 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 134 Jackson Street, Suite 203, P.O. Box 2399, Davidson, North Carolina 28036 (Address of principal executive offices) (zip code) 704-895-4121 Registrant’s telephone number, including area code Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE UpSnap, Inc., a Nevada corporation (the “Registrant”) is furnishing as Exhibit 99.1 to this Form 8-K a copy of a presentation containing company and industry updates regarding the Registrant’s proposed merger with Mobile Greetings, Inc. The information contained in this Current Report on Form 8-K and the exhibits attached hereto shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information or such exhibits be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing.The information set forth in or exhibits to this Form 8-K shall not be deemed an admission as to the materiality of any information in this report on Form 8-K that is required to be disclosed solely to satisfy the requirements of Regulation FD. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits. Exhibit No. Exhibit Description 99.1 Presentation of UpSnap, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UPSNAP, INC. By: /s/ Tony Philipp Tony Philipp, Chairman, CEO and President Date: August 27, 2007 3 EXHIBIT INDEX Exhibit No. Exhibit Description 99.1 Presentation of UpSnap, Inc.
